Citation Nr: 0015908	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a skin disability, including a skin disability secondary 
to Agent Orange exposure.  

This claim was originally presented to the Board in April 
1997, at which time it was remanded for additional 
development.  It was returned to the Board in June 1999, and 
was again remanded for additional development.  It has now 
been returned to the Board for a third time.  


FINDINGS OF FACT

1.  The veteran served in Vietnam between 1968 and 1970, and 
was exposed to herbicides.  

2.  The veteran has a current medical diagnosis of chloracne.  

3.  The preponderance of the evidence supports a finding that 
the veteran's chloracne first became manifest within one year 
after the veteran completed his active service.  


CONCLUSION OF LAW

Service connection is warranted for the veteran's chloracne.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a skin disability.  
According to his service records, he served in Vietnam and 
was awarded the Combat Action Ribbon and Purple Heart medal.  
He was awarded service connection for post traumatic stress 
disorder in September 1995.  

The veteran first filed a claim in 1984 for various 
disabilities secondary to herbicide exposure.  A 1985 VA 
medical examination was afforded him, and the examiner noted 
several acneiform lesions on various regions of the veteran's 
body.  However, no definitive diagnosis was given the veteran 
at that time for the observed skin disorder.  

An April 1994 VA dermatological examination was afforded the 
veteran, and he gave a history of skin lesions which first 
appeared in 1971.  Upon objective physical examination, he 
had small red and white pustules, occurring in bunches, on 
several regions of his body.  Color photographs were taken of 
these pustules by the VA examiner.  They were described as 
acneiform pustules.  A presumptive diagnosis of chloracne was 
given, although the examiner was uncertain if the veteran had 
a prior history of exposure to chlorine or chlorine-based 
chemicals.  

A second VA dermatological examination was afforded the 
veteran in July 1994.  A history of recurrent itchy skin 
rashes subsequent to the veteran's service was again noted.  
The examiner observed several ill-defined excoriated reddish 
patches and papules along the veteran's shoulders, arms, and 
thighs.  Neurodermatitis was diagnosed.  

The RO considered the medical evidence of record and issued a 
November 1994 rating decision denying the veteran's claim for 
service connection for a skin disability.  He filed a timely 
notice of disagreement, initiating this appeal.  

A personal hearing at the RO was afforded the veteran in May 
1995.  He stated his intermittent skin rash first appeared 
within a year after his separation from service.  He has had 
recurrent outbreaks, consisting of several itchy reddish 
pustules across his body, since that time.  The veteran and 
his representative suggested a possible connection to 
herbicide exposure in-service or, in the alternative, as 
secondary to his service connected post traumatic stress 
disorder.  

The veteran's appeal was first presented to the Board in 
April 1997, at which time it was remanded for additional 
medical development.  

VA outpatient clinical records reveal that the veteran was 
seen for treatment in April 1997, at which time he had 
erythema and dryness of the legs and chest.  Neurodermatitis 
was again diagnosed, and he was given skin cream medication.  

In July 1997, a VA dermatologist reviewed the medical record 
and concluded the veteran has seborrheic dermatitis, 
folliculitis, acneiform dermatitis, and neurodermatitis.  The 
medical expert also acknowledged a possible link between 
psychiatric disabilities and neurodermatitis and seborrheic 
dermatitis.  In the VA doctor's opinion, the veteran's skin 
disability was not directly related to service, but was 
"indirectly related to his experiences" during service.  

The veteran's claim was returned to the Board in June 1999, 
at which time it was again remanded for additional 
development.  

A VA dermatological examination was afforded the veteran in 
October 1999.  At that time, approximately four dozen 
excoriations were observed on his forehead, low back, 
buttocks, and legs.  However, there were no pustules, 
comedones, or other primary lesions.  The assessment was of 
excoriations, not otherwise specified, and the veteran was 
counseled against excessive scratching of these rashes.  
Ointment was provided the veteran.  The examiner found it 
"impossible to comment on the primary lesions," as none 
were visible upon physical examination.  However, prurigo 
nodularis was suspected secondary to the veteran's 
scratching.  

The RO considered the additional medical evidence added to 
the record, and continued the prior denial of service 
connection for a skin disability.  The appeal was then 
returned to the Board.  

Analysis

The veteran seeks service connection for a skin disability, 
claimed as secondary to herbicide exposure in service or, in 
the alternative, as secondary to his service connected post 
traumatic stress disorder.  The law provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  For veterans who served on active duty in 
Vietnam within the applicable time frame and later developed 
one of the specified presumptive diseases, exposure to 
herbicides is conceded and service connection for the 
presumptive disease is granted.  38 U.S.C.A. §§ 1113, 1116 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(e) 
(1999).  Service connection may also be awarded for any 
disability which is due to or results from a service 
connected disability.  38 C.F.R. § 3.310 (1999).  As with all 
benefit claims, when an approximate balance exists between 
the positive and negative evidence regarding the matter at 
issue, the benefit of the doubt shall be granted the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

Regarding the issue of herbicide exposure, 38 U.S.C.A. § 1116 
and its implementing regulation, 38 C.F.R. § 3.307, clearly 
limit the presumption of herbicide exposure to veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
and subsequently developed a statutorily-enumerated 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a)(6)(iii) (1999); see McCartt 
v. West, 12 Vet. App. 164, 168-69 (1999).  While chloracne is 
listed as a presumptive disease specified by regulation, it 
must manifest to a compensable degree within a year of 
exposure in order for the presumption of exposure to apply.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).  

The veteran's DD-214 indicates he served in Vietnam between 
January 9, 1962, and May 7, 1975, the period for which it has 
been acknowledged herbicide agents were used.  38 C.F.R. 
§ 3.307(a)(6) (1998).  Thus, his credible testimony regarding 
herbicide exposure is accepted as sufficient proof of such 
exposure.  

The veteran is noted to have been awarded the Combat Action 
Ribbon and Purple Heart medal for his service in Vietnam; 
these decorations are generally accepted as sufficient proof 
of combat service.  As a combat veteran, the statutory 
benefits of 38 U.S.C.A. § 1154(b) are applicable to the 
veteran's claim.  38 U.S.C.A. § 1154(b) (West 1991).  Under 
these presumptions, the veteran's lay testimony regarding 
diseases and injuries incurred in or aggravated by service 
will be accepted as true in the absence of evidence to the 
contrary, if they are consistent with the circumstances, 
conditions, or hardships of service.  

As an initial matter, the veteran's claim for service 
connection for a skin disability is well grounded, meaning it 
is plausible.  He has present credible evidence of herbicide 
exposure during service, and has testified regarding the 
onset of a skin disorder within a year thereafter.  For the 
purposes of determining well groundedness, his testimony 
regarding the continuity of his easily observable 
symptomatology is accepted as true.  See Savage v. Gober, 10 
Vet. App. 489 (1997); Falzone v. Brown, 8 Vet. App. 398 
(1995).  Finally, his skin disability has been diagnosed by a 
VA medical expert on at least one occasion as chloracne.  As 
the claim is well grounded, the VA has a statutory duty to 
assist the veteran in the development of his claims.  38 
U.S.C.A. § 5107(a) (West 1991).  

According to the medical evidence of record, the veteran has 
had acneiform lesions on his skin since at least his January 
1985 VA general medical examination.  Additionally, he has 
testified that these same lesions first began to appear 
within a year after his separation from service.  While the 
veteran is a layperson, and therefore not qualified to offer 
his own medical opinion evidence, he is competent to testify 
regarding easily-observable symptomatology.  See Savage, 
supra.  Moreover, nothing of record suggests he is a less 
than credible witness.  Thus, the continuity of his current 
skin symptomatology is accepted by the Board.  

The medical record is unclear as to the correct diagnosis of 
the veteran's current skin disability.  However, it was 
initially described as of the acneiform type in 1985, and 
upon examination in April 1994, a presumptive diagnosis of 
chloracne was suggested.  An acneiform skin disability was 
also suggested by a VA dermatologist in July 1997, along with 
possible neurodermatitis.  As an acneiform disability, 
presumptively chloracne, according to the April 1994 VA 
examination report, is the most prevalent diagnosis, such 
will be conceded by the Board.  Hence, the record supports a 
finding that the skin disability of chloracne began within a 
short period after the veteran's Vietnam service, and has 
continuously existed as a chronic disability since that time.  
Accordingly, a basis for the grant of service connection for 
chloracne is established.  


ORDER

Service connection for chloracne, as secondary to herbicide 
exposure, is warranted.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

